The Court
When Mrs. Hamilton, widow of the deceased, became the wife of Mr. Dale, she was no longer the widow of the deceased, and was no longer entitled to have maintenance out of the estate as such. The order of allowance to her, there*577tofore made, terminated at her second marriage, without the further order of the court. There are no minor children, and therefore no question as to the maintenance of such children. Doubtless the court below can, upon final distribution, treat as advances to Mrs. Dale the amounts improperly paid to her, and have the same deducted from her distributive share.
The orders appealed from are affirmed.
Hearing in Bank denied.